Citation Nr: 0514736	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  01-05 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease with tarsal coalition, right 
subtalar joint, associated with bilateral metatarsal adductus 
with calcaneal valgus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal an adverse rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the veteran has 
perfected his appeal with regard to an April 2001 decision in 
which the RO denied an evaluation in excess of 10 percent for 
bilateral metatarsal adductus with calcaneal valgus, and 
assigned a 20 percent evaluation for degenerative joint 
disease of the right tarsal joint with tarsal coalition.  The 
Board remanded this case to the RO in August 2001 for further 
development.  The RO conducted the development requested by 
the Board, continued the denials, and returned the case to 
the Board for further appellate review.  

In March 2004, the Board granted a 50 percent rating for 
bilateral metatarsal adductus with calcaneal valgus.  Also, 
the Board remanded the remaining claim-entitlement to a 
higher evaluation for degenerative joint disease with tarsal 
coalition of the right subtalar joint-for additional 
development.  The case returns to the Board following 
development made pursuant to its 2004 remand.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1975 to May 1976.

2.	On May 5, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  In May 2005, the 
appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


